Detailed Action
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA . 
2.    Applicants’ response of 12/29/2021 is acknowledged. 

Status of Claims
3.     Claims 15, 17-18, 20-34 are pending.  Claims 15, 17 and 18 have been amended. Claims 16 and 35 have been canceled.  Claims 1-14 have been canceled by previous amendment. Claims 23-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 15, 17-18 and 20- 22 are under consideration.

Rejections Maintained
Claim Rejections - 35 USC § 103
4.      Rejection of claims 15,17-18 and 20 under 35 U.S.C. 103 as being un-patentable over Nakayama et al. (US 20120121503)  and  WO 2013161814 in view of Aoyagi et al. (International Immunology vol.23, no. 2, pp. 97-108, 2010) is maintained.
The rejection was as stated below: 
   The claims are drawn to:
      Amended Claim 15.  A method of treating fulminant acute pneumonia in a subject, comprising administering an effective amount of a CD69 antagonist to the subject, wherein the CD69 antagonist is administered to the subject after the development of fulminant acute pneumonia the subject has not received administration of the CD69 antagonist before the development of the fulminant acute pneumonia, and the CD69 antagonist is an antibody that specifically recognizes CD69.
     Amended Claim 17.    The method according to claim 15, wherein the antibody specifically recognizes extracellular region of CD69.
      Amended Claim 18.    The method according to claim 15, wherein the antibody has an antagonistic action against CD69.
       Claim 20.    The method according to claim 15, wherein the subject is diagnosed to need treatment of fulminant acute pneumonia, and the CD69 antagonist is administered to the subject at an effective dose for the treatment of fulminant acute pneumonia.
       Nakayama et al., teach method of treating or reducing at least one inflammatory condition or the susceptibility to at least one inflammatory condition is provided involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition, or a susceptibility to the same. CD69 antagonists can include one or more of an anti-CD69 antibody, an anti-CD69 aptamer, a CD69 mRNA antagonist, and a small molecule pharmaceutical (see abstract and claims). Claim 12 of Nakayama et al. teach “The method of claim 1, wherein the CD69 antagonist administered comprises an antibody or a polypeptide comprising an antigen-binding fragment of the antibody.” Nakayama et al. teach acute inflammation (see claims). There is no evidence that Nakayama et al. subjects have been previously treated with a CD69 antagonist. Nakayama et al describe the use of an antihuman CD69 antibody (see claims 14-15). Nakayama et al. do not specifically teach fulminant acute pneumonia. 
WO 2013161814 teach CD69 antagonist and a method of treating pulmonary disease (see claims and abstract).  The antibody is used in pharmaceutical composition for preventing and/or treating allergic disease or inflammatory disease in mammal. The inflammatory disease includes pulmonary emphysema, bronchitis, pulmonary fibrosis and asthma. See examples. The present application differs from the invention described in art because the former specifies the use of a CD69 antagonist for the treatment of fulminant acute pneumonia (also called FARDS, a fulminant form of ARDS according to paragraph [0004] of the instant specification. As noted above, however, WO 2013161814 indicates that an anti-human CD69 antibody is used for the treatment of ARDS, and it would be common practice for a person skilled in the art to expand said practical use to FARDS, which is the acute form of ARDS.
WO 2013161814 indicates that an antibody that binds specifically with human CD69 (anti-human CD69 antibody) inhibited the invasion of leukocytes, e.g., neutrophils, into the lungs in mice that were exposed to an allergen challenge with ovalbumin (example 5; claim 1). WO 2013161814 further indicates that said anti-human CD69 antibody suppresses allergic inflammation because it inhibits leukocyte invasion (paragraph [0017]), and that the antihuman CD69 antibody is used for the prevention and treatment of CD69-related inflammatory diseases of the lungs such as adult respiratory distress syndrome (ARDS, also called acute respiratory distress syndrome) (paragraph [0072]; claim 11).
    Furthermore, Aoyagi et al.  describes  severe, prognosis-poor ARDS model animal (which is considered to be a fulminant acute pneumonia model animal because the ARDS is induced by a-galactosylceramide and LPS as in the examples of the present application), and indicates that neutrophil invasion into the lungs was observed in said animal (fig. 2); and that said increase in severity was caused by the activation of NKT cells through the production of TNF-a tc., in said neutrophils (see title; abstract; fig. 2,    6-8). etc.) Moreover, Aoyagi et al.   indicate that in said fulminant acute pneumonia model animal, the production of TNF-a is caused by neutrophils with a high level of Gr-1 protein expression (Gr-lbright+Ly-6G+ neutrophils) (page 103, right column, lines 22-34; fig. 9), and that the administration of an anti-Gr-1 antibody to said model animal reduced the level of TNF-a, suppressed pneumonia symptoms, and improved prognosis (fig. 10). 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply combine teaching of the above references in order to provide a method of preventing and treating acute pneumonia. Nakayama et al. teach method of treating or reducing at least one inflammatory condition or the susceptibility to at least one inflammatory condition is provided involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition, or a susceptibility to the same. CD69 antagonists can include one or more of an anti-CD69 antibody. One of ordinary skill in the art would have a reasonable expectation of success because WO 2013161814 teach CD69 antagonist and a method of treating ARDS. Furthermore, no more than routine skill would have been required to treat additional forms of pneumonia by the known methods.   
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods for treating or preventing pneumonia which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Applicants’ Arguments
5.    Applicants' arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicants argue:
      Rejection of claims 15, 17, 18, and 20 under 35 U.S.C. §103— Nakayama et al. and Kojoh et al. in view of Aoyagi et al.
At pages 3-6 of the Office Action, claims 15, 17, 18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Nakayama et al. (U.S. Patent Application Publication No. 2012/0121503) and Kojoh et al. (WO 2013/161814) in view of Aoyagi et al. (“Activation of pulmonary invariant NKT cells leads to exacerbation of acute lung injury caused by LPS through local production of IFN-gamma and TNF-alpha by Gr-1~ monocytes”). This rejection is respectfully traversed.
       The Office Action cites Nakayama et al. as showing the treatment or reduction of at least one inflammatory condition involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition or a susceptibility to the same. However, Nakayama et al. only specifically refers to colitis and hepatitis as the inflammatory conditions (see paragraph [0001]). Nakayama et al. fails to teach or suggest the treatment of inflammatory disease involving the lungs, let alone FARDS. FARDS is completely different than colitis and hepatitis, and typically requires different types of treatments and at different dosages.
Furthermore, the results of the DSS-induced colitis models presented in Nakayama et al. indicate that the colitis is a helper-T-cell dependent inflammation and that CD69 on CD4 positive T cells is involved in the development of enteritis. Con A induced hepatitis is also known as a model of T cell-mediated liver injury, and T helper cells have been reported to be involved in the pathogenesis of hepatitis induced by Con A, including the inductive and effector phases. On the other hand, the fulminant acute pneumonia (FARDS) model used in the present invention is a model of pneumonia that is independent of helper T cells, and is an inflammation that differs in mechanism from helper T cell dependent inflammation. Accordingly, one skilled in the art would have was not motivated to combine Nakayama et al. with Kojoh et al. and Aoyagi et al. to come up with the present invention for at least these reasons.
        Additionally, Nakayama et al. fails to teach or suggest that anti CD69 antibody is administered to the subject after the subject has developed the inflammation, wherein the subject has not received administration of the anti CD69 antibody before the development of the inflammation. Nakayama et al. only refers to inflammatory symptoms and provides the following examples. Example 1 of Nakayama et al. states that induction of DSS-colitis in CD69 deficient mice (i.e., mice with no functional CD69 due to genetic defects) markedly suppressed the development of colitis (see paragraphs [0102]-[0105], Figs. 1 and 2). Example 3 of Nakayama et al. states that administering anti CD69 antibodies at day 0 in DSS-colitis models inhibited the development of colitis (see paragraphs [0109]-[0110], Fig. 4).  In the colitis model shown in the Examples of Nakayama et al., colitis was induced by feeding mice with DSS-containing water from day 0 to day 7 (see paragraph [0103]). In this model, Disease Activity Index (DAI) increased and body weight decreased after day 6 even when water containing DSS was fed with WT mice from day 0 (Fig. 1B and 1C). That is to say, in Example 3, anti CD69 antibodies was provided at day 0 and thus before the development of colitis. Example 3 does not show administering anti CD69 antibody to the subject after the subject has developed the colitis, wherein the subject has not received administration of the anti CD69 antibody before the development of the colitis. In Example 5 of Nakayama et al., as in Examples 1 and 2, Con A hepatitis was induced in CD69 deficient mice (i.e., mice with no functional CD69 due to genetic defects). The CD69 deficiency has been shown to markedly suppress the development of hepatitis (see paragraphs [0113]-[0114], Fig. 6). Example 6 of Nakayama et al. shows that treatment of mice with anti- CD69 antibody 30 minutes prior to Con A injection markedly inhibits the development of hepatitis (see paragraphs [0115] to [0116], Fig. 7).        Thus, CD69 antibodies were not administered to the subject after the subject has developed hepatitis, wherein the subject has not received administration of the anti CD69 antibody before the development of hepatitis.
         As shown above, the examples of Nakayama et al. demonstrate the suppression of inflammation by the prophylactic inhibition of CD69 function (administration of anti CD69 antibody or lack of CD69 expression). Nakayama et al. fails to provide any examples in which the anti CD69 antibody is only therapeutically administered after the development of inflammation to an individual who had not been prophylactically administered anti CD69 antibody or that was CD69 deficient. Accordingly, considering Nakayama et al. as a whole, one skilled in the art would have was not motivated to administer anti CD69 antibody to the subject after the subject has developed FARDS, wherein the subject has not received administration of the anti CD69 antibody before the development of FARDS, rather than prophylactic administration prior to the onset of FARDS.
        Kojoh et al. and Aoyagi et al. fail to remedy this deficiency of Nakayama et al. In
particular, Kojoh et al. also refers to prophylactically administering anti-CD69 antibody only once, two hours before antigen sensitization (OVA inhalation), to suppress allergic asthma and suppression of leukocyte infiltration into the lungs (see Examples 2 and 5). Aoyagi et al. refers to effectively suppressing neutrophil infiltration and FARDS by prophylactically administering anti-Gr-1 antibody (depletion antibody of Gr-1-positive cells such as neutrophils) 24 hours before onset of FARDS (LPS administration), and further was therapeutically administered 0 hours and 24 hours after the onset (see p. 99, right column, “Administration of Antibodies”). Thus, the combination of Nakayama et al., Kojoh et al. and Aoyagi et al. fails to teach or motivate one skilled in the art to therapeutically administer anti-CD69 antibody only after onset of FARDS and without prophylactic administration.
        Moreover, the therapeutic administration of anti CD69 antibodies after the onset of FARDS without prophylaxis provides unexpected results that markedly suppress the mortality rate due to FARDS to the same extent as prophylactic administration (see Example 6, Fig. 5A, 5B, etc. of the present application). The effect of suppressing lethality at an equivalent level as compared to prophylactic administration cannot be adequately explained only by the effect of suppressing neutrophil infiltration, as shown in Kojoh et al. Thus, one skilled in the art would not have been motivated by and could not have easily conceived of this type of treatment based on what is shown in the cited references.
Accordingly, this rejection should be withdrawn
Office Response
6.    Applicants' arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
         In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
       Nakayama et al. teach method of treating or reducing at least one inflammatory condition or the susceptibility to at least one inflammatory condition is provided involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition, or a susceptibility to the same. CD69 antagonists can include one or more of an anti-CD69 antibody, an anti-CD69 aptamer, a CD69 mRNA antagonist, and a small molecule pharmaceutical (see abstract and claims). Claim 12 of Nakayama et al. teach “The method of claim 1, wherein the CD69 antagonist administered comprises an antibody or a polypeptide comprising an antigen-binding fragment of the antibody.” Nakayama et al. teach acute inflammation (see claims). There is no evidence that Nakayama et al. subjects have been previously treated with a CD69 antagonist. Nakayama et al describe the use of an antihuman CD69 antibody (see claims 14-15). Nakayama et al. do not specifically teach fulminant acute pneumonia. 
      Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this, the instant specification at paragraph [0006] describes case in which the P/F ratio is 200 or less is determined as ARDS, and a case in which the P/F ratio is 100 or less is determined as FARDS. Therefore, cases of ARDS clearly encompass and overlap all cases of FARDS.  Furthermore, FARDS and ARDS encompass the same symptoms. The difference between FARDS and ARDS is that FARDS has more rapid occurrence of symptoms, more rapid progression of pneumonia, and has a poorer prognosis, see the instant specification paragraph [0075]. Thus, the Office has set forth a reasonable expectation that treatment of ARDS will also treat FARDS. 
     WO 2013161814 Kojoh indicates that an anti-human CD69 antibody is used for the treatment of ARDS, and it would be common practice for a person skilled in the art to expand said practical use to FARDS, which is the acute form of ARDS
     WO 2013161814 Kojoh indicates that an antibody that binds specifically with human CD69 (anti-human CD69 antibody) inhibited the invasion of leukocytes, e.g., neutrophils, into the lungs in mice that were exposed to an allergen challenge with ovalbumin (example 5; claim 1).  WO 2013161814 Kojoh further indicates that said anti-human CD69 antibody suppresses allergic inflammation because it inhibits leukocyte invasion (paragraph [0017]), and that the antihuman CD69 antibody is used for the prevention and treatment of CD69-related inflammatory diseases of the lungs such as adult respiratory distress syndrome (ARDS, also called acute respiratory distress syndrome) (paragraph [0072]; claim 11). 
     WO 2013161814 Kojoh does not describe the use of an antihuman CD69 antibody as a neutrophil aggregation inhibitor in the lungs, but before the filing date of the present application it was already widely known by persons skilled in the art that invasion of neutrophils into a tissue is closely associated with neutrophil aggregation (if necessary, see document 2: example 6, document 3: page 1613, right column, lines 1-4, etc.) This being the case, in the invention described in WO 2013161814 Kojoh, a person skilled in the art could easily envision that an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs will inhibit neutrophil aggregation in the lungs.
Applicants argue that Kojoh et al. does not even provide assessment of the efficacy of anti CD69 antibodies against ARDS. However, providing an assessment of the antiCD69 antibodies is not a requirement of the claims. Therefore, this argument is not persuasive. 
        Furthermore, Aoyagi et al.   describes a severe, prognosis-poor ARDS model animal (which is considered to be a fulminant acute pneumonia model animal because the ARDS is induced by a-galactosylceramide and LPS as in the examples of the present application), and indicates that neutrophil invasion into the lungs was observed in said animal (fig. 2); and that said increase in severity was caused by the activation of NKT cells through the production of TNF-a, etc.) Moreover, document Aoyagi et al.  that in said fulminant acute pneumonia model animal, the production of TNF-a is caused by neutrophils with a high level of Gr-1 protein expression (Gr-lbright+Ly-6G+ neutrophils) (page 103, right column, lines 22-34; fig. 9), and that the administration of an anti-Gr-1 antibody to said model animal reduced the level of TNF-a, suppressed pneumonia symptoms, and improved prognosis (fig. 10).  This being the case, a person skilled in the art could have easily used an anti-human CD69 antibody for said practical application to achieve a therapeutic effect in fulminant acute pneumonia based on the inhibitory action of said antibody on neutrophil invasion into the lungs.
  	Therefore, Applicants arguments are not found persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 103 Maintained
7.    Rejection of claims 15 and 21-22 under 35 U.S.C. 103 as being un-patentable over Nakayama et al. (US 20120121503); WO 2013161814 and Aoyagi et al., in view of Reid et al. (Modern Parasitology vol.24, pp.1612-1619, 2011) and Llewellyn-Jones et al. (Eur. Respir. J. No 8. Pp 1479-1487, 1995) is maintained. \
The rejection was stated below:
     The claims are drawn to: 
Claim 21.   The method according to claim 15, wherein the subject is diagnosed to need suppression of intra-alveolar neutrophil aggregation, and the CD69 antagonist is administered to the subject at an effective dose for the suppression.
Claim 22.    The method according to claim 15, wherein the subject is diagnosed to need suppression of pulmonary neutrophil infiltration, and the CD69 antagonist is administered to the subject at an effective dose for the suppression. 
The teachings of Nakayama et al. and WO 2013161814 have been discussed above, however neither specifically teach suppression of intra-alveolar neutrophil aggregation.
Reid et al. teach that invasion of neutrophils into a tissue is closely associated with neutrophil aggregation (see: page 1613, right column, lines 1-4, etc.). However, Reid does not describe subjects/patients in need of suppression of intra-alveolar neutrophil aggregation. 
Llewellyn-Jones et al. teach that anti-inflammatory agents have been shown to have an inhibitory effect on peripheral neutrophil function, including suppression of neutrophil migration, aggregation, superoxide anion generation, and degranulation, and therefore these agents may be useful in the modulation of neutrophil-mediated lung damage (see page 1479).  Llewellyn-Jones et al. teach that Studies in man also show variable results with reports of different patterns of suppression of neutrophil degranulation, superoxide anion generation and aggregation with NSAIDs depending on which NSAID is studied and the length of time that the treatment is given (see discussion p. 1485). 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply combine teaching of the above references in order to provide a method of preventing and treating acute pneumonia. Nakayama et al. teach method of treating or reducing at least one inflammatory condition or the susceptibility to at least one inflammatory condition is provided involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition, or a susceptibility to the same. CD69 antagonists can include one or more of an anti-CD69 antibody. One of ordinary skill in the art would have a reasonable expectation of success because WO 2013161814 teach CD 69 antagonist and a method of treating ARDS. Reid et al. teach that invasion of neutrophils into a tissue is closely associated with neutrophil aggregation. Llewellyn-Jones et al. teach that anti-inflammatory agents have been shown to have an inhibitory effect on peripheral neutrophil function, including suppression of neutrophil migration, aggregation. This being the case, in the invention described in WO 2013161814    a person skilled in the art could easily envision that an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs will inhibit neutrophil aggregation in the lungs. And will replace the anti-inflammatory agents of Llewellyn-Jones et al. with an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine methods for treating or preventing pneumonia which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicants’ Arguments
8.    Applicants' arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicants argue:
       Rejection of claims 15, 21, and 22 under 35 U.S.C. §103—Nakayama et al., Kojoh et al., and Aoyagi et al., in view of Reid et al. and Llewellyn-Jones et al. At pages 6-8 of the Office Action, claims 15, 21, and 22 are rejected under 35 
§103 as being unpatentable over Nakayama et al., Kojoh et al. and Aoyagi et al. in view of Reid et al. (‘Tumor-infiltrating neutrophils in pancreatic neoplasia”, Modern Pathology, 2011; 24: 1612-1619) and Llewellyn-Jones et al. (“Jn vivo study of indomethacin in bronchiectasis: effect on neutrophil function and lung secretion”, Eur Respir J, 1995; 8: 1479-1487). This rejection is respectfully traversed.
       Claims 21 and 22 are dependent on claim 15. As indicated, Nakayama et al., Kojoh et al. and Aoyagi et al. do not teach or suggest each of the features of claim 15, and Reid et al. and Llewellyn-Jones et al. fail to teach or suggest the above-noted deficiencies of Nakayama et al., Kojoh et al. and Aoyagi et al.
Moreover, Reid et al. refers to neutrophil-tumor cell interactions and neutrophil infiltration into major tissues. Reid et al. fails to teach or suggest a relationship between neutrophil infiltration and aggregation.
      Llewellyn-Jones et al. states that “[s]tudies in man also show variable results with reports of different patterns of suppression of neutrophil degranulation, superoxide anion generation and aggregation with NSAIDs depending on which NSAID is studied and the length of time that the treatment is given” (See page 1485). Thus, Llewellyn-Jones et al. suggests that the inhibitory effect on neutrophil aggregation depends on the type of NSAIDs and the duration of treatment. NSAIDs differs in structure compared to the claimed CD69 antagonists, in particular anti CD69 antagonist antibodies. Unlike anti CD69 antibody, the NSAIDs of Llewellyn-Jones et al. show anti-inflammatory effects by suppressing the production of prostaglandins by inhibiting cyclooxygenase (COX) (see en.wikipedia.org/wiki/Indometacin). The mechanism of anti- inflammatory action of NSAIDs is clearly different from that of the antibody of the present
    US. Patent Application No. 16/342,992 Request for Reconsideration dated December 22, 2021 Reply to Office Action of October 7, 2021 invention. Thus, one of ordinary skill in the art would not and could not have combined Llewellyn-Jones et al. ((NSAIDs) with Nakayama et al., Kojoh et al. and Aoyagi et al. or any of the other cited references. Accordingly, this rejection should be withdrawn. 
Office Response
9.    Applicants' arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
         In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
      Llewellyn-Jones et al. teach that anti-inflammatory agents have been shown to have an inhibitory effect on peripheral neutrophil function, including suppression of neutrophil migration, aggregation, superoxide anion generation, and degranulation, and therefore these agents may be useful in the modulation of neutrophil-mediated lung damage (see page 1479).  Llewellyn-Jones et al. teach that Studies in man also show variable results with reports of different patterns of suppression of neutrophil degranulation, superoxide anion generation and aggregation with NSAIDs depending on which NSAID is studied and the length of time that the treatment is given (see discussion p. 1485). 
       Reid et al. teach that invasion of neutrophils into a tissue is closely associated with neutrophil aggregation. Llewellyn-Jones et al. teach that anti-inflammatory agents have been shown to have an inhibitory effect on peripheral neutrophil function, including suppression of neutrophil migration, aggregation. This being the case, in the invention described in WO 2013161814, a person skilled in the art could easily envision that an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs will inhibit neutrophil aggregation in the lungs. Thus, replacing the anti-inflammatory agents of Llewellyn-Jones et al. with an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply combine teaching of the above references in order to provide a method of preventing and treating acute pneumonia. Nakayama et al. teach method of treating or reducing at least one inflammatory condition or the susceptibility to at least one inflammatory condition is provided involving administering at least one CD69 antagonist to a subject, wherein the subject has been diagnosed with at least one inflammatory condition, or a susceptibility to the same. CD69 antagonists can include one or more of an anti-CD69 antibody. One of ordinary skill in the art would have a reasonable expectation of success because WO 2013161814 teach CD 69 antagonist and a method of treating ARDS. Reid et al. teach that invasion of neutrophils into a tissue is closely associated with neutrophil aggregation. Llewellyn-Jones et al. teach that anti-inflammatory agents have been shown to have an inhibitory effect on peripheral neutrophil function, including suppression of neutrophil migration, aggregation. This being the case, in the invention described in WO 2013161814    a person skilled in the art could easily envision that an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs will inhibit neutrophil aggregation in the lungs. And will replace the anti-inflammatory agents of Llewellyn-Jones et al. with an anti-human CD69 antibody that inhibits neutrophil invasion into the lungs.
    Therefore, Applicants arguments are not found persuasive and the rejection is maintained. 
Conclusion
10.   No claims are allowed.
11.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue and Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 7, 2022




/JANA A HINES/           Primary Examiner, Art Unit 1645